USDC IN/ND case 3:18-cv-00573-RLM-MGG document 35 filed 08/19/20 page 1 of 4


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

  KEVIN SUTHERLIN, individually            )
  and on behalf of similarly situated      )
  persons,                                 )
                                           )
         Plaintiff,                        )
                                           )   CIVIL NO. 3:18-cv-573 RLM-MGG
         v.                                )
                                           )
  HOOGLAND FOODS, L.L.C., d/b/a
                                           )
  Marco’s Pizza, et al.,
                                           )
                                           )
         Defendant

                             OPINION AND ORDER

      The parties filed a joint motion asking the court to approve a confidential

settlement agreement in this Fair Labor Standards Act case. While there are

cases in this district in which an FLSA settlement agreement has been allowed

to remain confidential, see, e.g., Beachy v. Reliance Construction, Inc., Case No.

3:15-CV-184-TLS, 2015 WL 6828864 (Nov. 6. 2015); Roberts v. Apple Sauce,

Inc., Case No. 3:12-CV-830-TLS, 2014 WL 4804252 (N.D. Ind. Sep. 25, 2014);

Swarthout v. Ryla Teleservices, Inc., Case No. 4:11-CV-21-PRC, 2012 WL

5361756 (N.D.Ind. Oct. 30, 2012), there are others in which it has not, see, e.g.,

Razon v. Vyas, Case No. 2:16-cv-441 RL-JEM, 2017 WL 3503395 (N.D. Ind. July

6, 2017). But the court of appeals has taken a “strict position” regarding public

access to court documents – “[a]ny step that withdraws an element of the judicial

process from public view makes the ensuing decision look more like fiat and

requires rigorous justification.” Swarthout v. Ryla Teleservices, Inc., Case No.
USDC IN/ND case 3:18-cv-00573-RLM-MGG document 35 filed 08/19/20 page 2 of 4


4:11-CV-21-PRC, 2012 WL 5361756, at *2 (N.D.Ind. Oct. 30, 2012) (quoting

Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346, 348 (7th Cir. 2006)).

      The court held in Swarthout that “[g]ood cause may exist [to file a

document under seal] if the documents are sealed in order to maintain the

confidentiality of trade secrets, privileged information, including documents

covered by the attorney-client privilege, and other non-public financial and

business information,” and that the parties had shown good cause to maintain

the settlement agreement under seal. Id. at *2-3. But see Metzger v. Auto Rescue

of MKE LLC, Case No. 15-CV-967-JPS, 2016 WL 7839154, at *3 (E.D. Wis. July

11, 2016) (finding that “the parties fail[ed] to overcome the high burden needed

to rebut the presumption of public access and denying motion to seal FLSA

settlement agreement); Perry v. Nat’l City, Case No. 05-CV-891-DRH, 2008 WL

427771, *1 (S.D. Ill. Feb. 14, 2008) (denying motion to seal FLSA settlement

agreement because the parties offered no argument as to how “they would be

specifically injured or harmed by allowing public access”).

      The only reason the parties cite in their joint motion to seal the settlement

agreement in this case is that the confidentiality of the agreements is a “material

term” and “material inducement” to their agreement, and that without a

confidential settlement, the defendants might be exposed to further litigation.

The materiality of confidentiality to the parties’ agreement is insufficient, see

Swarthout v. Ryla Teleservices, Inc., Case No. 4:11-CV-21-PRC, 2012 WL

5361756, at *2 (N.D.Ind. Oct. 30, 2012) (“Notwithstanding the parties’

agreement, the decision of whether good cause exists to file a document under



                                        2
USDC IN/ND case 3:18-cv-00573-RLM-MGG document 35 filed 08/19/20 page 3 of 4


seal rests solely with the Court.”); Citizens First Nat’l Bank v. Cincinnati Ins. Co.,

178 F.3d 943, 945 (7th Cir. 1999), as are any concerns the defendant might have

about “copycat litigation.” See Goesel v. Boley Int’l (H.K.) Ltd., 738 F.3d 831, 834

(7th Cir. 2013) (denying motion to seal while recognizing that making settlement

public may invite more suits against a defendant); Lopez v. Nights of Cabiria,

LLC, 96 F.Supp.3d 170, 180 (S.D.N.Y. 2015) (fear of copycat litigation doesn’t

justify sealing FLSA agreement); Metzger v. Auto Rescue of MKE LLC, Case No.

15-CV-967-JPS, 2016 WL 7839154, at *3 (E.D. Wis. July 11, 2016); (“defendants’

desire to avoid copycat litigation...insufficient to justify sealing settlement

documents”). “Although copycat litigation may be possible, that is a risk that

parties take in pursuing FLSA litigation as opposed to a pre-litigation

settlement.” Id.

      Beachy and Roberts don’t dictate otherwise. While the court granted a joint

motion to file and maintain a confidential settlement agreement under seal in

Beachy, it didn’t discuss the Seventh Circuit’s position regarding public access

to court documents or cite any authority in support of its decision. Beachy v.

Reliance Construction, Inc., Case No. 3:15-CV-184-TLS, 2015 WL 6828864, at

*2 (Nov. 6. 2015). In Roberts, the court approved a confidential settlement

agreement, but didn’t discuss confidentiality or make any findings about

confidentiality. Roberts v. Apple Sauce, Inc., Case No. 3:12-CV-830-TLS, 2014

WL 4804252, at *2 (N.D. Ind. Sep. 25, 2014).

      The parties’ desire to keep the proposed settlement agreement confidential

doesn’t further FLSA’s implementation, and it doesn’t appear to be consistent



                                          3
USDC IN/ND case 3:18-cv-00573-RLM-MGG document 35 filed 08/19/20 page 4 of 4


with the Seventh Circuit’s position regarding public access to court documents

or to be supported by good cause. The court, accordingly, DEFERS ruling on the

joint motion to approve the settlement agreement [Doc. No. 34], and gives the

parties 14 days, to and including September 2, 2020, to submit authority in

support of their assertion that the proposed settlement agreement in this Fair

Labor Standards Act case should remain confidential and under seal, or to move

to unseal the settlement agreement and proceed with a hearing on their motion

to approve the agreement.

      SO ORDERED

      ENTERED:     August 19, 2020


                                      /s/ Robert L. Miller, Jr.
                                    Judge, United States District Court




                                      4
